Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  157936(96)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices
                                                                     SC: 157936
  v                                                                  COA: 328759
                                                                     Kent CC: 15-000869-FC
  JAMAL DEVONTA BENNETT,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of Deshawn Reed to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on November 7, 2019, is for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2019

                                                                               Clerk